Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 8-8-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior patent has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Ahangar et al. (2009/0002110) discloses “an electrical apparatus comprising a magnetic core, a conductive coil wound around at least a part of the core, a cooling element configured to receive a cooling fluid to cool the core and the coil during operation, and at least one biasing element operatively associated with the core to urge the core and the coil into engagement with the cooling element despite differential expansion or contraction of the core and the coil and manufacturing tolerances. Further provided is a method for making an electrical apparatus comprising disposing a conductive coil wound around at least a part of a magnetic core, disposing a cooling element between the core and the coil, the cooling element configured to receive a cooling fluid to cool the core and the coil during operation”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an annular core that includes a through-hole, a first winding wound around the core, a second winding wound around the core, the second winding being opposed to the first winding while being spaced apart from the first winding, and an annular conductor that surrounds the first winding, the second winding, and the core, the conductor including sections that are opposed to each other with the through-hole in between, when the through-hole is viewed from a front, the core has a shape that is symmetrical with respect to each of symmetry axes, which have different lengths, the first winding is located on one side of one of the symmetry axes, and the second winding is located on an other side of the one of the symmetry axes, so that the one of the symmetry axes is located between the first winding and the second winding, and the core includes an exposed section that is not covered with the conductor.

With respect to independent claim 4, the closest prior art reference Ahangar et al. (2009/0002110) discloses “an electrical apparatus comprising a magnetic core, a conductive coil wound around at least a part of the core, a cooling element configured to receive a cooling fluid to cool the core and the coil during operation, and at least one biasing element operatively associated with the core to urge the core and the coil into engagement with the cooling element despite differential expansion or contraction of the core and the coil and manufacturing tolerances. Further provided is a method for making an electrical apparatus comprising disposing a conductive coil wound around at least a part of a magnetic core, disposing a cooling element between the core and the coil, the cooling element configured to receive a cooling fluid to cool the core and the coil during operation”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an annular core that includes a through-hole, a first winding wound around the core, a second winding wound around the core, the second winding being opposed to the first winding while being spaced apart from the first winding, and an annular conductor that surrounds the first winding, the second winding, and the core, the conductor including sections that are opposed to each other with the through-hole in between, the core is symmetrical with respect to an only symmetry axis when the through-hole is viewed from a front, the first winding is located on one side of the symmetry axis, and the second winding is located on an other side the symmetry axis, so that the symmetry axis is located between the first winding and the second winding, and the core includes an exposed section that is not covered with the conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836